Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Zhang et al. for the "INFORMATION TRANSMISSION METHOD, TERMINAL DEVICE, AND ACCESS NETWORK DEVICE" filed 08/03/2020 has been examined.  This application is a continuation of 16/503,022, filed 07/03/2019 now U.S. Patent #10,764,875 which is a continuation of PCT/CN2018/071567, filed 01/05/2018, and claims foreign priority to 201710011443.4, filed 01/06/2017 in China.  Claims 1-18 are pending in the application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications noted on page 1 para [0001] for the “Cross-reference to related applications” need to be updated.  Furthermore, the continuation application 16/503,022, filed 07/03/2019, now U.S. Patent #10,764,875.  Appropriate correction is required. 
 Claim Objections 
4.  	Claims 1, 7, 13 disclose different steps of a method & apparatus for “configuring”, “receiving”, but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

7.       Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US#10,158,461) in view of Kim et al. (US#10,034,275).
Regarding claim 7, the references disclose a novel system and apparatus for uplink control information in wireless communication network, according to the essential features of the claim.  Li et al. (US#10,158,461) disclose an apparatus comprising: one or more processors; a non-transitory storage medium in communication with one or more processors and storing programming instructions for execution by the one or more processor, the programming instructions cause the apparatus to perform (see Fig. 4; Col. 16, lines 9-27 for a structure of a UCI transmitting apparatus), configuring resources for N pieces of uplink control information (UCI), wherein the resources partly overlap or completely overlap in time domain, wherein the N pieces of UCI comprise at least one piece of beam channel quality information and at least one of a piece of channel state information or an acknowledgement (ACK)/negative acknowledgement (NACK) (see Fig. 2; Col. 2; lines 20-34 & Col. 7, lines 20-54: The UCI includes HARQ ACK/NACK & at step 201, the UE receives a configuration signaling, and determines a candidate physical uplink control channel (PUCCH) set corresponding to an ACK/NACK resource indication (ARI)); receiving M pieces of UCI from the terminal device, wherein priorities of the M pieces of UCI are higher than priorities of other N-M pieces of UCI in the N Col. 4, line 27 to Col. 5, line 31); wherein a priority of the beam channel quality information is higher than a priority of the channel state information, and wherein the priority of the beam channel quality information is lower than a priority of the ACK/NACK (Col. 4, line 27 to Col. 5, line 31: Beamforming is a technique of increasing the Signal to Interference plus Noise Ratio (SINR) of a signal by weighting multiple antennas according to channel states).
However, Li does not expressly disclose wherein N pieces of UCI overlap in time domain and N is an integer greater than or equal to 2.  In the same field of endeavor, Kim et al. (US#10,034,275) teaches herein for an apparatus for performing uplink transmission by a UE in a wireless access system, including determining whether a plurality of Physical Uplink Control Channels (PUCCHs) for carrying Uplink Control Information (UCI) are overlapped with a plurality of Physical Uplink Shared Channels (PUSCHs) for carrying user data, if the plurality of PUCCHs are overlapped with the plurality of PUSCHs in one or more subframes, multiplexing the UCI with overlapped PUSCHs in the one or more subframes, and transmitting the PUSCHs multiplexed with the UCI in the one or more subframes (Col. 2, lines 9-31 & Col. 31, lines 17-60: UCI transmission).
Regarding claim 8, the references further teaches wherein a sending period of the beam channel quality information is T preset time lengths, wherein T is a positive integer (Li et al: Figs. 1, 3; Col. 6, lines 36 plus and Col. 8, lines 11 plus).
Regarding claim 9, the references further teaches wherein the channel state information comprises at least one of the following: a rank indicator (RI), a precoding matrix indicator (PMI), a channel quality indicator (CQI)2 or a precoding type indicator (PTI)(Li et al: Col. 4, lines 35 plus: The UCI includes SR (Scheduling Request), CSI (Channel State Information), etc. The CSI includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), rank indication (RI), etc.)
Regarding claim 10, 11, the references further teaches wherein the PMI comprises at least one of a wideband (WB) PMI/CQI or a subband (SB) PMI/CQI  (Li et al: Col. 4, lines 35 plus).
Regarding claims 1-5, they are method claims corresponding to the apparatus claims 7-11 above. Therefore, claims 1-5 are analyzed and rejected as previously discussed with respect to claims 7-11.
Regarding claims 13-17, these claims differ from claims of Li et al. (US#10,158,461) in view of Kim et al. (US#10,034,275) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 7-11 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Li in view of Kim for performing the steps and apparatus as recited in the claims with the motivation being to provide an efficient enhancement for uplink control information (UCI) in wireless communication network, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently performing uplink control information in wireless communication network, and would have applied Kim’s transmitting Uplink Control Information (UCI) and/or user data by an MTC User Equipment (UE) into Li’s novel use of uplink control information (UCI) transmitting in a communication network.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Kim’s methods and apparatus for transmitting uplink in wireless access system supporting MTC into Li’s uplink control .
Allowable Subject Matter
8.	Claims 6, 12, 18 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein sending, by the access network device, indication information to the terminal device, wherein the indication information indicates time unit information of resources for carrying the N pieces of UCI, as specifically recited in the claims.
Double Patenting

10.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the conflicting claims so they are no longer coextensive in scope. The
filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35
U.S.C. 101.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
12.	Claims 1-18 of the present application Serial No. 16/983,705 (hereinafter Application ‘705) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,764,875 (hereinafter patent ‘875) since the claim, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  They are not patentably distinct from each other because the claims are equivalent in scope and 
With respect to the specific limitations, the combination of claims 1-20 of patent ‘875 are equivalent to the pending claims 1-18 of Application ‘705 for a system and apparatus for uplink control information in wireless communication networks.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 The Anghel et al. (US#9,419,900) is cited to show the multi-bit indicator set according to feedback based on equilibrium length of a queue.
The Pelletier et al. (US#2009/0067335) is cited to show the congestion control in a transmission node.
The Westberg (US#2008/0212575) is cited to show the codec rate adaptation as a function of air interface as well as network in a packet based network.

The Francini et al. (US#10,038,639) show the congestion control based on flow control.
The De Schepper et al. (US#10,116,579) show method and system for queue management in a packet switched network.
The Berberana Fernandez-Muriaset al. (US#2016/0294698) show computer implemented method, a system and computer programs for congestion control in a transport node of a communication network.
The Cui et al. (US#10,397,825) shows probe mechanism for enhancing explicit congestion notification usability.
The Pelletier et al. (US#8,923,115) shows using the ECN mechanism to signal congestion control directly to the base station.
The VerSteeg et al. (US#9,948,561) shows setting delay precedence on queues before a bottleneck link based on flow characteristics.
The Tay et al. (US#8,873,396) shows method and system for congestion marking.
   
14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."

     
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-

Mphan
09/09/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477